DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-14 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. For example, the prior art of record does not teach “the first light emitter comprising a first semiconducting structure and a first radiation converter, the second light emitter comprising a second semiconducting structure and a second radiation converter, each semiconducting structure comprising a semiconducting layer adapted to emit a third radiation different from the first radiation and the second radiation, each radiation converter comprising a set of particles, each particle being able to convert the third radiation into the first or second radiation emitted by a corresponding light emitter, the particles of the first radiation converter being attached by a bulk of photosensitive resin to a surface of the first light emitter and the particles of the second radiation converter being attached by grafting to a surface of the second light emitter” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1. Also, the prior art of record does not teach “depositing, onto to a surface of the second light emitter, a grafting layer, and depositing, onto the grafting layer, a layer of particles able to convert the third radiation of the second semiconducting layer into the second radiation, each particle being attached to the surface of the second light emitter by the grafting layer” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 7. Also, the prior art of record does not teach “each light emitter further comprising a radiation converter, each radiation converter comprising a mixture of first particles and second particles, each first particle being able to convert the second radiation into the first radiation, each second particle being able to convert the fourth radiation into the third radiation” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 8. Also, the prior art of record does not teach “depositing a mixture of first particles and second particles, each first particle being able to convert the second radiation into the first radiation, each second particle being able to convert the fourth radiation into the third radiation” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.                                                                                                                                                                                                   
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        July 30, 2022